COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:           01-19-00280-CV
 Style:                  Ronald Joseph v. Britini Jeavon Jack
 Date motion filed*:     August 12, 2019
 Type of motion:         Motion for Extension of Time to File Appellant’s Brief
 Party filing motion:    Appellant Ronald Joseph
 Document to be filed:   Appellant’s Brief

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                 August 12, 2019
        Number of extensions granted:          0        Current Due Date: August 12, 2019
        Date Requested:                    September 9, 2019

Ordered that motion is:
      ☒ Granted
              If document is to be filed, document due: September 9, 2019.
      ☐ Denied (motion to abate)
      ☐ Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: _Appellant’s motion for extension of time to file brief is filed is granted. See
      TEX. R. APP. P. 38.6(d). Appellant is directed to make payment arrangements with the
      court reporter, Tish Taffolla, within five days of the date of this Order, if not done so
      already, the supplemental reporter’s record is due to be filed within ten days of the date
      of this Order, and appellant’s brief is due to be filed by September 9, 2019.____________

Judge’s signature: ___/s/ Evelyn V. Keyes_________
                    Acting individually       Acting for the Court
Date: __August 20, 2019___




November 7, 2008 Revision